                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                           U.S. Magistrate Judge S. Kato Crews

Civil Action No. 1:19-cv-00467-RM-SKC

JESSA HINTON,
JESSICA BURCIAGA,
JESSICA KILLINGS,
JULIANNE KLAREN,
KIMBERLY COZZENS, and
TIFFANY TOTH,

              Plaintiffs,

v.

4871 BROADWAY, INC., d/b/a The Bustop,
BUSTOP BOULDER, INC.,
BOULDER BUSTOP, LLC, and
4871 BBS, LLC,

              Defendants.


     ORDER GRANTING MOTION FOR LEAVE TO FILE THIRD-PARTY COMPLAINT
                              [ECF. #34]


        This Order addresses the Defendants 4871 Broadway, Inc. d/b/a/ The Bustop

(“Bustop”) and Bustop Boulder, Inc’s (“Bustop Boulder”) Motion for Leave to File Third-

Party Complaint (the “Motion”) [ECF. #34]. Plaintiffs have not stated an objection to the

Motion during conferral, according to the Motion. [ECF. #34 at ¶¶ 1, 4.] The District Judge

referred the Motion to this Court for a ruling. [ECF. #35.] The Court has reviewed the

Motion, relevant federal rules and case law, and the entire case file. Oral argument will




                                            1
not materially assist the Court in its determination. For the foregoing reasons, the Motion

is GRANTED.

                                       BACKGROUND

         Plaintiffs Jessa Hinton, Jessica Burciaga, Jessica Killings, Julianne Klaren,

Kimberly Cozzens, and Tiffany Toth (“Plaintiffs”) bring this action for false endorsement

and false advertising in violation of § 43 of the Lanham Act, 15 U.S.C. § 1125(a), and

Colorado common law against Defendants Bustop, Bustop Boulder, Boudler Bustop, LLC,

and 4871 BBS, LLC (collectively, the “Defendants”). [ECF. #1.] Plaintiffs allege, in part,

that Defendants’ used the Plaintiffs’ “images, likenesses, and/or identities” without

authorization. [Id at ¶9.]

         Defendants filed their Answer on April 24, 2019. [ECF. #23.] Shortly thereafter,

Bustop and Bustop Boulder filed a Designation of Nonparties at Fault [ECF. #26]

alleging that Foxfield Holdings, LLC d/b/a The Social Movement (“Social Movement”)

procured the images at         issue   in   the   Complaint   for   Bustop   Boulder,   and

represented that Social Movement had “the authority and consent to use Plaintiffs’

images.” [ECF. #26 at p. 2.] Bustop and Bustop Boulder assert that, to the extent

they are found liable for the allegations in the Complaint, Social Movement is

“responsible, in whole or in part, for the injuries and damages alleged and asserted by

Plaintiffs . . . .” [Id.]

         Now, Bustop and Bustop Boulder bring this Motion requesting leave to file a

third-party complaint wherein they bring six claims for relief against Social

Movement for damages and attorney’s fees. [See ECF. #34-2.]

                                        ANALYSIS

                                             2
         Rule 14(a) of the Federal Rules of Civil procedure governs third-party practice in

federal court. Under Rule 14(a):

         A defendant party may, as third-party plaintiff, serve a summons and
         complaint on a nonparty who is or may be liable to it for all or part of the
         claim against it. But the third-party plaintiff must, by motion, obtain the
         court’s leave if it files the third-party complaint more than 14 days after
         serving its original answer.

Fed. R. Civ. P. 14(a)(1). “The General purpose of Rule 14 is to settle related matters in

one litigation as far as possible and obtain consistent results from identical or similar

evidence, thus preventing a duplication of effort for the courts and serving the interests of

judicial economy.” Patter v. Knutzen, 646 F. Supp. 427, 429 (D. Colo. 1986). Rule 14(a)

“should be liberally construed to accomplish its purpose but it is not a catchall for

independent litigation.” U.S. Fidelity & Guar. Co. v. Perkins, 388 F.2d 771, 773 (10th Cir.

1968).

         “A timely motion for leave to implead a third party should be freely granted unless

doing so ‘would prejudice the plaintiff, unduly complicate the trial, or would foster an

obviously unmeritorious claim.’” Am. Int’l Ins. Co. v. Cent. Sprinkler Co., No. 09-cv-02098-

PAB-KMT, 2012 WL 1413106, at *1 (D. Colo. Mar. 31, 2010) (quoting Saine v. A.I.A., Inc.,

582 F. Supp. 1299, 1309 (D. Colo. 1984)). However, “[i]f impleading a third-party

defendant would require the trial of issues not involved in the controversy between the

original parties without serving any convenience, there is no good reason to permit the

third-party complaint to be filed.” U.S. Fidelity & Guar. Co., 388 F.2d at 773; see also

Farmers & Merchs. Mut. Fire Ins. Co. v. Pulliam, 481 F.2d 670, 673 (10th Cir. 1973). The

determination of whether to allow the filing of a third-party complaint lies within the sound



                                              3
discretion of the court. See First Nat’l Bank of Nocona v. Duncan Sav. & Loan Ass’n, 957

F.2d 775, 777 (10th Cir. 1992).

         A claim under Rule 14(a) must depend, at least in part, on the resolution of the

primary lawsuit. Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 376 (1978).

However, Rule 14(a) “does not require identity between the primary and third-party

claims[,]” and “[t]he fact that the third-party defendant is not subject to the primary claims

asserted by the plaintiff is no obstacle to third-party practice.” Maxfour Eng’rs & Architects,

LLC v. ARB, Inc., 233 F.R.D 602, 605 (D. Colo. 2006).

         Bustop and Bustop Boulder filed the Motion early in this litigation. Indeed, the Court

has not yet held the Rule 16(b) scheduling conference or set the deadline for joinder and

amendment of pleadings. 1 Because the joinder deadline is not set, the Court finds the

Motion to be timely despite it being filed after Rule 14(a)(1)’s 14-day deadline for serving

a summons and third-party complaint on a third-party defendant. See Fed. R. Civ. P.

14(a)(1) (requiring a third-party plaintiff to serve the third-party complaint on a third-party

defendant within 14 days of serving its answer). Thus, the Motion should be “freely

granted” unless doing so would prejudice the plaintiff, unduly complicate the trial, or foster

an obviously unmeritorious claim. See Am. Int’l Ins. Co., 2012 WL 1413106, at *1 (finding

motion timely filed when filed prior to the joinder deadline).

         Here, the Court finds that the proposed Third-Party Complaint [ECF. #34-2] would

not prejudice Plaintiffs and it would not unduly complicate the trial because Defendants

filed the Motion prior to discovery limitations and deadlines being set in this matter, and


1   The Scheduling Conference is currently set for July 9, 2019. [ECF. #33.]


                                               4
the claims asserted in the proposed Third-Party Complaint will not unduly complicate the

trial. The nexus between the six claims asserted in the proposed Third-Party Complaint

and Defendants’ alleged unauthorized use of Plaintiffs’ likenesses convinces the Court

that trial of the third-party claims with Plaintiffs’ claims will “obtain consistent results from

identical or similar evidence, thus preventing a duplication of effort for the courts and

serving the interest of judicial economy.” Patten, 646 F. Supp. at 429. Therefore, allowing

the Third-Party Complaint will satisfy the purposes of Rule 14(a). See id. The fact that

Plaintiff has not objected to the relief sought by the Motion supports this finding.

       Finally, the proposed Third-Party Complaint, on its face, appears to contain the

basic elements of a meritorious complaint, but the Court reserves any ruling on the merits

and validity of the proposed Third-Party Complaint until it has been docketed and Social

Movement has been added as a third-party defendant. Cf. Gen. Steel Domestic Sales,

LLC v. Steelwise, LLC, No. 07-cv-01145-DME-KMT, 2008 WL 25204323, at *4 (D. Colo.

2008) (noting that the sufficiency of a claim is better addressed by a Rule 12 motion after

the operative complaint is in place, rather than on consideration of a Rule 15(a) motion to

amend the pleadings). 2

                                        CONCLUSION

       For the foregoing reasons, IT IS ORDERED that the Motion [ECF. #34] is

GRANTED. IT IS FURTHER ORDERED that the Clerk of Court shall accept Defendants’

4871 Broadway, Inc. d/b/a/ The Bustop and Bustop Boulder, Inc.’s Third-Party Complaint


2 The Court notes that a Rule 14(a) third-party complaint may be asserted only “when the
third party’s liability is in some way dependent on the outcome of the main claim or when
the third party is secondarily liable to the defendant.” Saine, 582 F. Supp. at 1309.


                                               5
[ECF. #34-2] for filing as of the date of this Order. IT IS FURTHER ORDERED that the

Clerk of Court shall add 4871 Broadway, Inc. d/b/a/ The Bustop and Bustop Boulder,

Inc. as Third-Party Plaintiffs in this action, and Foxfield Holdings, LLC d/b/a The Social

Movement as Third-Party Defendant. IT IS FURTHER ORDERED that the Scheduling

Conference set for July 9, 2019, is VACATED and will be reset by the Court after a

summons for the Third-Party Defendant Foxfield Holdings, LLC, d/b/a The Social

Movement is returned executed and docketed.

      DATED July 3, 2019.

                                         BY THE COURT:




                                         S. Kato Crews
                                         United States Magistrate Judge




                                            6
